In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00135-CV
                                                ______________________________
 
 
      EAGLE LANDING HOMEOWNERS ASSOCIATION, INC.,
Appellant
 
                                                                V.
 
                                              DALE LYLES, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the Fifth
Judicial District Court
                                                              Cass County, Texas
                                                          Trial Court
No. 09-C-310
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Eagle
Landing Homeowners Association, Inc., the sole appellant in this case, has
filed a motion seeking to dismiss its appeal. 
Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, his
motion is granted.  Tex. R. App. P. 42.1.
            We
dismiss the appeal.
 
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          January
25, 2012
Date Decided:             January
26, 2012


force.  A case becomes moot if a controversy ceases
to exist between the parties at any stage of the legal proceedings, including
the appeal.  Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex. 2005).
            We
dismiss this appeal as moot.
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          December
19, 2011     
Date Decided:             December
20, 2011



[1]Counsel’s
discussion of the relief sought in this appeal appears to seek relitigation of
the division of property, based on allegations that appellee lied or misstated
facts at trial and that the trial court erred in determining where a particular
sum of money had been deposited.  The
discussion is not directed at the issue stated in the brief.  The brief also contains no argument directed
at the stated issue and no citation to any supporting authority, in violation
of Rule 38 of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 38.